DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on May 11 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is vague and indefinite because in line 1 it is unclear what the “diameter of the second groove” represents. For example, this could be the bottom of the groove or the opening of the groove. For purposes of examination it is assumed the bottom of the groove is being referred to. Claim 4 is similarly confusing.
	In claim 5 it is unclear if “the intermediate surface” is part of the fluid plug or the housing.
Claim 10 is vague and indefinite because in line 6 it is unclear which “first surface” of the previously set forth first surfaces is being referred to. Further, in line 7 there is no reference frame for “downwards”; claim 13 is similarly confusing at line 7.

	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (USPN 2,828,696) in view of Tiffany et al (USPN 5,636,975) and Fries (USPN 3,702,624).
	Wright discloses a fluid end section comprising a housing 10 having a longitudinal axis (along the piston 13) and opposed first and second surfaces (labeled in the annotated drawing below) joined by an outer intermediate surface (labeled); a horizontal bore (labeled) formed within the housing and interconnecting the first and 5second surfaces, the horizontal bore extending along the longitudinal axis of the housing; a discharge bore (labeled) formed in the housing and interconnecting the horizontal bore and the intermediate surface; an intake bore (separate bores 27 and 28 connected to separate upper 26 and lower 25 fluid intake manifolds) formed in the housing and interconnecting the horizontal bore 10and the intermediate surface; a first annular groove formed within the housing (labeled), the first groove positioned between the intake bore and the second surface and configured to receive a first seal (clearly 

    PNG
    media_image1.png
    374
    731
    media_image1.png
    Greyscale

	Wright does not disclose that the first and second grooves surround the bore (meaning that they are in the surface of the bore) or that there is a beveled surface.
Fries discloses a similar fluid end assembly and in one embodiment (Figs. 1 and 2) the valve assembly/plus has grooves on its outer surface as shown in Wright; while in a second embodiment (Figs. 3 and 4) the housing and the horizontal bore have the grooves with the seals mounted therein. Further, the Tiffany reference discloses a similar reciprocating pump fluid end having a housing 16 with a horizontal bore and a plug 72 therein forming a valve assembly (see Fig. 6). As shown in Fig. 10 and more 
At the time of the effective filing date of the instant application it would have been obvious to one of ordinary skill in the art to locate/move the grooves and seals of the valve assembly/plug of Wright to the horizontal bore of Wright as taught by the second embodiment of Fries as a well-known alternative mounting location capable of performing the same sealing function. Further, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japinske, 86 USPQ 70. Please note that in the instant application the applicant has not disclosed any criticality for the claimed limitations. Also, at the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art substitute a beveled surface as taught by Tiffany et al for the stepped surface of Wright since beveled surfaces and stepped surfaces are recognized as equivalence for their use in the valve assembly/plug location art and selection of any of these known equivalents to properly axially located the valve assembly within the bore would be within the level of ordinary skill in the art (Note MPEP 2144.06).
	With regards to claim 2, it is noted that once the 2nd groove of Wright is moved to the inner surface of the bore as made obvious by Fries, the diameter of the groove will be larger than the maximum diameter of the beveled surface.
	With regards to claim 16, as noted above, Wright discloses a first intake bore 28 in communication with an upper fluid intake manifold 26 and a second intake bore 27 in communication with a lower fluid intake manifold 25 (note: upper and lower are considered to be capable of being randomly assigned); while Tiffany et al discloses that 
	With regards to claim 17 the housing 10 is a single piece construction.

Claims 1, 2, 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winn, Jr et al (USPN 5,230,363, hereafter Winn) in view of Tiffany et al (USPN 5,636,975) and Fries (USPN 3,702,624).
	Winn discloses a fluid end section comprising a housing 16 having a longitudinal axis (along the piston 14) and opposed first and second surfaces (labeled in the annotated drawing below) joined by an outer intermediate surface (labeled); a horizontal bore (clearly shown) formed within the housing and interconnecting the first and 5second surfaces, the horizontal bore extending along the longitudinal axis of the housing; a discharge bore (labeled) formed in the housing; an intake bore (labeled) formed in the housing and interconnecting the horizontal bore 10and the intermediate surface; a first annular groove formed within the housing (labeled), the first groove positioned between the intake bore and the second surface and configured to receive a first seal (clearly shown); a second annular groove (labeled) formed within the housing, the second groove positioned between the discharge bore and the intake bore and configured to 

    PNG
    media_image2.png
    371
    618
    media_image2.png
    Greyscale

	Winn does not disclose that the first and second grooves surround the bore (meaning that they are in the surface of the bore) or that there is a beveled surface. Winn also does not disclose the discharge bore interconnects the horizontal bore and the intermediate surface
Fries discloses a similar fluid end assembly and in one embodiment (Figs. 1 and 2) the valve assembly/plus has grooves on its outer surface as shown in Wright; while in a second embodiment (Figs. 3 and 4) the housing and the horizontal bore have the grooves with the seals mounted therein. Further, the Tiffany reference discloses a similar reciprocating pump fluid end having a housing 16 with a horizontal bore and a plug 72 therein forming a valve assembly (see Fig. 6). As shown in Fig. 10 and more 
At the time of the effective filing date of the instant application it would have been obvious to one of ordinary skill in the art to locate/move the grooves and seals of the valve assembly/plug of Winn to the horizontal bore of Winn as taught by the second embodiment of Fries as a well-known alternative mounting location capable of performing the same sealing function. Further, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japinske, 86 USPQ 70. Please note that in the instant application the applicant has not disclosed any criticality for the claimed limitations. Also, at the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art substitute a beveled surface as taught by Tiffany et al for the stepped surface of Winn since beveled surfaces and stepped surfaces are recognized as equivalence for their use in the valve assembly/plug location art and selection of any of these known equivalents to properly axially located the valve assembly within the bore would be within the level of ordinary skill in the art (Note MPEP 2144.06).
	With regards to claim 2, it is noted that once the 2nd groove of Winn is moved to the inner surface of the bore as made obvious by Fries, the diameter of the groove will be larger than the maximum diameter of the beveled surface.
	With regards to claim 5 Winn discloses a fluid routing plug 18 having a plurality of non-intersecting fluid passages, first and second end surfaces and an outer intermediate surface as claimed (see Fig. 1) and once the seals are moved as m5ade obvious by Fries the intermediate surface will engage the seals.
	With regards to claim 17 the housing 10 is a single piece construction.
s 6-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winn in view of Tiffany et al and Fries as applied to claim 5 above, and further in view of Pacht (USPAP 2015/0211641) and Richter (USPN 5,299,921).
As set forth above Winn et al in view of Tiffany et al and Fries disclose the invention substantially as claimed but do not disclose the Valves being spring biased valves having stems as claimed, where the sealing element of the valves having an annular void surrounding the stem and on a sealing surface a groove with a seal installed therein; or there being valve guides as claimed. Where the suction valve guide has a surface conforming to a second beveled surface in the horizontal bore.

Pacht discloses a similar valve cartridge/fluid routing plug (see Figs. 1-3B) having:
With respect to claim 6: a valve 21 and/or 23 installed within the horizontal bore and comprising: a sealing element (the disc portion having a rear surface 47 or 85)having opposed first and second surfaces joined by a tapered sealing surface  (such as 86 in Fig. 2B); in which the tapered sealing surface is 5engagable with a selected one of the first or second surfaces of the fluid routing plug; a stem 93 projecting from the first surface of the sealing element and extending along an axis that is parallel to the longitudinal axis of the housing.  
With respect to claim 7:   a spring 92 installed within the horizontal bore; in which the sealing element further comprises: an outer rim 85 (the outer portion of the rear face of the valve can be randomly assigned) formed in the first surface; in 5which the outer rim engages the spring.  

With respect to claim 10: in which the valve is characterized as a suction valve 23 and is engageable with the first surface 60 of the fluid routing plug , the fluid end section further comprising: a suction valve guide 90 installed within the horizontal bore and comprising: 5a body (see Fig. 2B) having opposed first and second surfaces; a plurality of legs (see Fig. 1) extending from the body adjacent the first surface and projecting downwards towards the second surface of the body; a central passage formed in the body and interconnecting the first and second surfaces; and 10a tubular insert 97 installed within the central passage; in which the stem 93 is at least partially disposed within the tubular insert.  
With regards to claim 11 Pacht discloses a curved surface (near the arrow head 19 in Fig. 2B) is characterized as a first contact surface, the fluid end section further comprising: 84a second contact surface formed in the housing and surrounding the horizontal bore (note the top cylinder in Fig. 4); in which at least a portion of each of the plurality of legs has a 5contact surface (the first contact surface) that conforms to the shape of the second contact surface.  
With regards to claim 13 Pacht discloses the valve is characterized as a discharge valve 21 and is engageable with the second surface 62 of the fluid routing plug, the fluid end section further comprising: a discharge valve guide (shown in Fig. 2A) installed within the horizontal bore and comprising: 5a body having opposed first and second surfaces joined by an outer intermediate surface; a plurality of legs (see Fig. 1) 

Richter discloses (see Fig. 1) a stem guided valve 20 similar to Pacht’s valves, that has an annular void surrounding the stem. 

At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to substitute the valve cartridge/fluid routing plug of Pacht (such as the structure shown in Fig. 2A; having beveled surfaces such as made obvious by the combination above) for the similar fluid routing plug structure 18, 24, 42 of Winn in order to accomplish the same inlet and discharge functions while providing the fluid routing plug which contains and hold the valve elements, and springs with the inlet and discharge guide  members in order to create a more unitary fluid routing plug structure which would be easier to assembly and insert into the bore. Further, it would have been obvious to additionally modify the stem side surfaces of the sealing members of the valves to have a void as taught by Richter in order to provide a mechanism for holding and locating the end of the spring relative to the valve sealing member.

With regards to claim 11 and the contact surface between the housing and the guide legs being beveled instead of the curved contact surface disclosed by Pacht. At the 
	Therefore it would have been an obvious matter of design choice to modify the contact surface of Pacht to be beveled to obtain the invention as specified in the claim(s). Note, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that applicant has not disclosed any criticality for the claimed limitation.
	
With regards to claim 12, at the time of the effective filing date of the application one of ordinary skill in the art would have found it obvious to make the insert of a tungsten carbide in view of that materials well-known hardness and durability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that the instant application has not set forth any disclosed criticality for the claimed limitations.
With regards to claim 14 and the particular ratio/comparison of the diameters it is noted that Pacht discloses the general structure without disclosing the dimensions. At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to- determine the proper size/ratio of the valve based on the required fluid flow quantities, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application the applicant has not disclosed any criticality for the claimed limitation.
	
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 3 and 4 are found allowable because the prior art does not teach providing a second beveled surface formed in the housing as claimed which is positioned between the second groove and the inlet bore; and claim 9 is found allowable because the prior art does not teach of a spring biased check valve having a stem with an annular cutout formed in the outer surface of the stem.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weber, Stachowiak, and Jarchau et al disclose similar fluid routing plugs and fluid ends; Hammelmann discloses a reciprocating piston pump having two inlets.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



CGF
June 1, 2021